

114 S112 IS: Common Sense in Species Protection Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 112IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Endangered Species Act of 1973 to require the Secretary of the Interior to publish and
			 make available for public comment a draft economic analysis at the time a
 proposed rule to designate critical habitat is published.1.Short titleThis Act may be cited as the Common Sense in Species Protection Act of 2015.2.Draft economic analysis for critical habitat designationSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended—(1)in the first sentence, by striking (2) The Secretary shall and inserting the following:(2)Critical habitat designation(A)In generalThe Secretary shall;(2)in the second sentence, by striking The Secretary may and inserting the following:(B)ExclusionsThe Secretary shall;and(3)by adding at the end the following:(C)Draft economic analysis(i)In generalAt the time a proposed rule to designate critical habitat is published, the Secretary shall publish and make available for public comment a draft analysis that—(I)examines the incremental and cumulative economic effects of all actions to protect the species and habitat of the species (including the effects of the proposed designation) upon each State and locality that is the subject of, or affected by, the proposed designation;(II)includes consideration of public and private economic effects on—(aa)possible uses of land and property values;(bb)the provision of water, power, or other public services;(cc)employment; and(dd)revenues available for State and local governments, including school districts, any political subdivision of a State that directly or indirectly provides public services, and any other instrumentality of a State;(III)complies with the guidelines issued pursuant to section 515 of the Treasury and General Government Appropriations Act, 2001 (Public Law 106–554; 114 Stat. 2763A–153); and(IV)assesses such effects on a quantitative and qualitative basis.(ii)Determination factors not affectedNothing in clause (i) adds to, subtracts from, or otherwise modifies the factors set forth in subsection (a)(1) or the bases set forth in paragraph (1) of this subsection..